Citation Nr: 1624356	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for sexual dysfunction/disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1979. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from a September 2010 rating action by the Regional Office (RO) in Indianapolis, Indiana, which denied claims for service connection for bilateral hearing loss, tinnitus, head injury, "PTSD with loss of memory and nervous disorder," and sexual dysfunction/disorder.  

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's hearing loss, and tinnitus, are related to his service.

2.  The Veteran does not have residuals of a head injury, an acquired psychiatric disorder, to include PTSD, or sexual dysfunction/disorder, due to his service.


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss, and tinnitus, are related to his service.  38 U.S.C.A.  §§ 1110, 1131, 5108 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Residuals of a head injury, an acquired psychiatric disorder, to include PTSD, and sexual dysfunction/disorder, were not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for bilateral hearing loss, tinnitus, residuals of a head injury, an acquired psychiatric disorder, to include PTSD, and sexual dysfunction/disorder.

The Board notes that additional evidence has been received following the issuance of the September 2012 statement of the case, however, in January and February 2016, the Veteran submitted waivers of RO review.  See 38 C.F.R. § 20.1304 (2015).  Accordingly, a remand for RO consideration is not required.

In July 2009, the Veteran filed his claims for service connection.  In September 2010, the RO denied the claims.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include psychosis, and organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.   

According to 38 C.F.R. § 3.384 (2015), a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA Manual M21-1, III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385 , and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385 ; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VBA's Adjudication Procedure Manual also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  VBA Manual M21-1, IV,ii,1.D.17.n. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R.  § 3.304(f)(5).

If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5) allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Id.  However, that the Board may still weigh any such medical opinion evidence in context with other record evidence, and that the mere submission of a medical opinion does not preclude the Board from making a factual determination regarding the weight to be given to that opinion.  Id. at n.1; see also 67 Fed. Reg. at 10,330-31 (Mar. 7, 2002).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

Personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2015); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

As an initial matter, the Board finds that the Veteran is not always an accurate historian.  During his January 2016 hearing he testified to the following: in April 1973, he was involved in a motor vehicle accident in which his car cut a utility pole in half.  He lost consciousness.  He was admitted to the Army hospital at Fort Knox.  Thereafter, following two or three visits, his body "froze up," and he could not move or get out of bed.  He was eventually diagnosed with ankylosing spondylitis.  He has always had problems with his head since his service, to include headaches.  

In support of his claim, in January 2016, the Veteran submitted a newspaper report, dated in April 1973, which indicates that he failed to negotiate a left curve, hit a utility pole, and a tree stump, and that he complained of injuries, but that he was not treated at the time; there was heavy damage.  

In a memorandum, dated in May 2013, the RO determined that no records for the Veteran were available from the Ireland Army Hospital at Fort Knox.  

The Veteran's assertion of being in a motor vehicle accident in April 1973 has been accepted by the RO.  See September 2010 rating decision.  However, his assertions of hospitalization for a severe inservice head injury as a result of his April 1973 MVA, as well as having ongoing symptoms that include headaches since his service, are found not to be accurate.  Although the Veteran's service treatment records show treatment for back symptoms and ankylosing spondylitis as of May 1973, with hospitalization for this condition in 1979; they do not contain any notations, findings, or diagnoses involving a head injury, or loss of consciousness.  The Veteran's June 1979 separation examination report shows that his head was clinically evaluated as normal.  

More importantly, the associated report of medical history shows that the Veteran indicated that he did not have a history of a head injury, or frequent or severe headaches.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

In addition, the post-service medical evidence includes multiple VA reports, dated beginning in 1998, which show that the Veteran reported that he sustained a loss of consciousness in a 1996 MVA, years after service, and that he did not report a previous history of loss of consciousness.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

The Veteran is shown to have a history of substance abuse, as well as neurological and psychotic symptoms, to include memory loss, and visual and audio hallucinations.  See e.g., VA reports, dated in 2008 and 2009 (noting inter alia, short and long-term memory loss, visual hallucinations, hearing voices, and a cognitive disorder NOS (not otherwise specified)).  

A March 2008 VA neuropsychological evaluation notes that the criteria for mild dementia had been met.  The Axis I diagnoses included dementia NOS (not otherwise specified).  

While the Veteran is clearly attempting to provide the Board with an accurate recollection of events, which the Board appreciates, given the foregoing, the Veteran is found not to be an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  The Board can not ignore the Veteran's own prior statements. 

Bilateral Hearing Loss, Tinnitus

The Veteran asserts that he has bilateral hearing loss, and tinnitus, due to his service.  During his hearing, he testified that his hearing loss and tinnitus worsened following a 1973 motor vehicle accident.  He also testified that he was exposed to loud noise in the form of tanks, other vehicles, and frequent trips in helicopters.  He testified that he has had ringing in his ears since his service.   

The Veteran's service personnel records include an entrance examination report, dated in January 1973, which includes audiometric examination report results which appear to show that he had a greater-than 40-decibel loss at 4,000 Hz, bilaterally.  In this regard, the examination report is somewhat difficult to read, but it is accompanied by charted audiometric results, and in September 2010, a VA audiologist interpreted them to show bilateral high frequency hearing loss.  Given the foregoing, bilateral hearing loss was "noted" upon entrance to service.  Crowe; 38 C.F.R. § 3.385.  Therefore, the presumption of soundness does not attach, and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a). 

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran's service treatment records do not show treatment, complaints, or a diagnosis involving hearing loss or tinnitus.  A 1975 examination report does not contain audiometric test results.  The Veteran's separation examination report, dated in June 1979, shows that his ears and drums were clinically evaluated as normal.  His audiometric examination results show that he met the criteria for hearing loss, as defined at 38 C.F.R. § 3.385, bilaterally.  In the associated "report of medical history," he indicated that he had a history of hearing loss.  

As for the post-service medical evidence, VA progress notes show that in August 2003, the Veteran underwent an initial assessment for hearing loss.  He reported having a gradual onset of hearing loss of about 15 years' duration following an MVA (motor vehicle accident).  He is noted to be wearing hearing aids as of at least 2005.

A VA audiometric examination report, dated in September 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The examiner noted the following: the Veteran reported being exposed to helicopter noise and vehicles during active duty.  Following service, he worked as a promoter.  He denied a history of recreational noise exposure.  He reported having intermittent tinnitus since his service.  Intermittance test results were consistent with normal middle ear function.  On examination, he had hearing loss, bilaterally, for VA benefits purposes under 38 C.F.R. § 3.385.  The diagnoses were bilateral sensorineural hearing loss, and subjective tinnitus.  The examiner stated that the Veteran had a pre-existing high frequency hearing loss in 1973.  His 1977 (presumably a typographic error, should be "1979") physical audiogram was consistent with his enlistment audiogram.  His separation audiogram showed decreased low to mid-frequency hearing, which is not consistent with acoustic trauma.  No significant change was noted in hearing in the high frequencies, in comparison with previous audiograms.  Hearing loss, and tinnitus, are less likely as not (less than a 50/50 probability) caused by or a result of the hearing shift noted upon exit from service.  The examiner explained that the Veteran's service treatment records showed a low to mid-frequency decrease which is not present on current examination.  The decrease in hearing noted in the separation examination is consistent with a noisy testing environment or mid-ear pathology, and that his high-frequency hearing loss pre-existed his service and remained stable throughout his service.  Therefore, it is less likely as not that the Veteran's current hearing loss is related to the hearing shift noted on his separation examination report that occurred in service.  

The Board finds that service connection for bilateral hearing loss is warranted.  The Veteran is shown to have had bilateral hearing loss prior to service, and upon separation from service.  Although the Board has considered the September 2010 VA examiner's opinion, the VA examiner stated that the Veteran's separation audiogram showed a "hearing shift," and that the decrease in hearing noted in the separation examination was consistent with a noisy testing environment or mid-ear pathology.  However, elsewhere in the report, it was stated that intermittance test results were consistent with normal middle ear function.  In addition, to the extent that the examiner concluded that  his high-frequency hearing loss pre-existed his service and remained stable throughout his service, this rationale is insufficient under current legal authority.  See Hensley  v. Brown, 5 Vet. App. 155, 160 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  There is no other opinion of record that weighs against the claim.  The Board finds that the evidence is at least in equipoise as to whether his currently shown bilateral hearing loss was aggravated by his service.  

The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  

With regard to tinnitus, the September 2010 VA examiner concluded that the Veteran's tinnitus is associated with his hearing loss.  As the Board has determined that service connection is warranted for hearing loss, service connection is also warranted for tinnitus.  38 C.F.R. § 3.310 (2015).

Residuals of a Head Injury

The Veteran asserts that he has residuals of a head injury from an April 1973 motor vehicle accident.

The Veteran's service treatment records do not contain any notations, findings, or diagnoses involving a head injury, or loss of consciousness.  The Veteran's June 1979 separation examination report shows that his head was clinically evaluated as normal.  The associated "report of medical history" shows that he indicated that he did not have a history of a head injury, or frequent or severe headaches.  

The post-service medical evidence includes multiple VA reports, dated beginning in 1998, which show that the Veteran reported that he sustained a loss of consciousness in a 1996 MVA (some reports inaccurately note the date of the MVA as in 1995, 1997 or 1998), with no previous history of loss of consciousness reported.  An April 1999 report notes a history of an MVA three years before, with current complaints of difficulty with speech, and that the Veteran reported that prior to his MVA he had no speech difficulty.  A May 1999 VA general medical examination report notes a history of a "head-on" collision in September 1996, resulting in multiple traumas, and a loss of consciousness, followed by 21/2 years of outpatient therapy.  A January 2008 report shows that the Veteran reported a history of three mini-strokes, and experiencing head traumas "many times."  He complained of a poor memory, and stated that, "'I know I have memory problems' which began in [19]95."  A March 2008 VA neuropsychological evaluation notes that the criteria for mild dementia had been met, "the etiology of which is uncertain."  The Axis I diagnoses included dementia NOS.  Overall, VA reports, dated as of 1998, note symptoms that include mild cognitive impairment, and short-term and long-term memory loss.  His diagnoses include cognitive disorder NOS, and rule out organic personality disorder due to severe MVA with unconsciousness in 1997.    

The Veteran's service treatment records do not show any relevant findings, treatment, or diagnoses, and his June 1979 separation examination report shows that his head was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he did not have a history of head injury, or frequent or severe headaches.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a). 

There is no relevant medical evidence dated between the Veteran's separation from service and 1998, a period of about 18 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  The Veteran is shown to have sustained a head injury in a post-service 1996 MVA, and there is no competent opinion in support of the claim.  There is no evidence of an organic disease of the nervous system within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.
Acquired Psychiatric Disorder, to include PTSD

The Veteran asserts that he has PTSD due to his service.  In a number of stressor statements, he has asserted that he witnessed the following stressors during service: 1) he was involved in a severe MVA in April 1973 in which he feared for his life, 2) his sister committed suicide (he does not assert that he witnessed her death), 3) his roommate killed between one and four soldiers (his statements are inconsistent on the number of victims), and 4) he was sexually assaulted by an NCO (non-commissioned officer) on numerous occasions while at Fort Knox between 1974 and  1975.  

The Board notes that in his claim, received in July 2009, he reported a history of childhood sexual abuse.  See also November 2009 VA progress note.

The Veteran's personnel file, to include his discharge (DD Form 214) shows that his awards included the Good Conduct Medal, and the Army Commendation Medal.  He spent about 25 months in Germany.  His military occupation specialty was personnel administration specialist.  

While in Germany between June 1974 and June 1976, his principal duty was troop clerk, with the 11th ARC (Armored Cavalry Regiment).  He then served at Fort Dix between December 1976 and separation from service, as a unit clerk with the 39th Engineering Battalion.  His performance evaluations tended to be positive and several recommended him for promotion; they do not contain any indication of disciplinary issues.  

The Veteran's service treatment records do not contain any notations, findings, or diagnoses involving psychiatric symptoms.  In 1975, he was treated for a fractured third metacarpal after a fight, followed by treatment for cellulitis of his hand.  The Veteran's June 1979 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  The associated "report of medical history" shows that he indicated that he did not have a history of depression or excessive worry, or nervous trouble of any sort.    

The post-service medical evidence includes VA reports, which show the following: in July 1998, the Veteran reported a 25-year history of alcohol use, with one past treatment for alcohol use at a private facility in 1983.  He was referred for inpatient treatment, and subsequent reports note drug detoxification for cocaine at a VA facility in Marion between July and August of 1998.  Also in 1998, he reported a history of an MVA in 1996, which resulted in a loss of consciousness.  A July 2006 report shows that he denied a history of military sexual trauma.  A November 2009 VA progress note shows that he reported a history of sexual abuse in the military at the age of 17.  As of 1998, his diagnoses included PTSD, bipolar disorder, dysthymia, anxiety disorder NOS, an adjustment disorder (with some characterizations as "due to medical condition"), bereavement due to the death of a stepson in 2003, opiod and benzodiazepine dependence, and history of polysubstance abuse (alcohol and cocaine).  He was also afforded Axis II diagnoses that included schizoid and/or schizotypal traits, and "rule out organic personality disorder due to severe MVA with unconsciousness in 1997" (also characterized as "organic personality disorder post-MVA and TBI" (traumatic brain injury)).

In November 2015, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify any claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  

The Veteran's service treatment records do not show any relevant psychiatric findings, treatment, or diagnoses, and his June 1979 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he did not have a history of depression or excessive worry, or nervous trouble of any sort.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a). 

There is no relevant medical evidence dated between the Veteran's separation from service and 1998, a period of about 18 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  Notwithstanding the evidence of psychotic symptomatology, as the Veteran is not shown to have a disorder listed at 38 C.F.R.  § 3.309(a), the theory of continuity of symptomatology is not applicable to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Furthermore, the Veteran is shown to have sustained a head injury in a post-service 1996 MVA, with some indications that he has an associated organic personality disorder due to this MVA. To the extent he may have a personality disorder, or a diagnosis involving substance abuse, service connection may not be granted for these disorders.  38 C.F.R. §§ 3.303(c), 4.9; Beno; Winn.  There is no competent opinion in support of the claim.  There is no evidence of a psychosis within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

To the extent that a claim for service connection for PTSD has been presented, as it is not shown the Veteran engaged in combat, or that he was exposed to hostile military or terrorist activity, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); VBA Manual M21-1, IV.ii.1.D.3.a. 

As noted by the Veteran himself, he sometimes has problems recalling events accurately.  VA has accepted the Veteran's testimony insofar as he testified that he was involved in an April 1973 MVA.  However, he has otherwise been found not to be an accurate historian.  Apart from the April 1973 MVA, there is no evidence of record in support of any of his claimed stressors.  In summary, there is no verified stressor upon which a diagnosis of service-related PTSD may be based, and the claim for PTSD must therefore be denied.  38 C.F.R. § 3.304(f); VBA Manual M21-1, IV.ii.1.D.3.p.  The Board further notes that even assuming arguendo that a verified stressor was of record, service connection would still not be warranted, as there is no competent opinion in support of the claim.  The medical evidence indicates that he may have an organic personality disorder, which is not a compensable disability, due to a post-service MVA in 1996.  38 C.F.R. §§ 3.303(c), 4.9; see also Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Accordingly, the preponderance of the evidence is against the claim for PTSD, and the claim must be denied.  

Sexual Dysfunction/Disorder

During his January 2016 hearing, although the testimony is vague, it appears that the Veteran's representative indicated that the Veteran's sexual dysfunction may be related to military sexual trauma.  

The Veteran's service treatment records do not contain any notations, findings, or diagnoses involving reproductive or sexual symptoms.  The Veteran's June 1979 separation examination report shows that his G-U (genito-urinary) system was clinically evaluated as normal.  The associated "report of medical history" does not note any relevant symptoms or complaints.    

The post-service medical evidence includes VA progress notes, which show that in 1998, he was noted to have sexual dysfunction.   A March 2000 report notes a history of erectile dysfunction since an MVA.  A March 2001 report notes that he was given Viagra for impotence, and a July 2001 report notes that he had some improvement in his symptoms.  A March 2008 neuropsychological evaluation notes impotence of organic origin.  As of 2008, there are notations of impotence of organic origin in VA problem lists, and VA progress notes include notations of impotence.

The Board finds that the claim must be denied.  The Veteran's service treatment records do not show any relevant findings, treatment, or diagnoses, and his June 1979 separation examination report shows that his genito-urinary system was clinically evaluated as normal.  An associated "report of medical history" does not note any relevant symptoms, findings, or complaints.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a). 

There is no relevant medical evidence dated between the Veteran's separation from service and 1998, a period of about 18 years.  Maxson.  As the Veteran is not shown to have a disorder listed at 38 C.F.R.  § 3.309(a), the theory of continuity of symptomatology is not applicable to this claim.  Walker.  There is no competent opinion in support of the claim on any basis, to include as caused or aggravated by a service-connected disability (service connection is in effect for lumbar spine degenerative joint disease).  See 38 C.F.R. § 3.310 (2015).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  Although the Veteran is shown to have been in an April 1973 MVA, he has otherwise been found not to be an accurate historian.  There is no inservice evidence of treatment for any relevant symptoms, or until at leat 18 years following active duty service.  

There is no competent opinion of record in support of any of the claims.  

Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has residuals of a head injury, an acquired psychiatric disorder, to include PTSD, and a sexual dysfunction/disorder, due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

There is no evidence of treatment for neurological, cognitive, psychiatric, or sexual/genito-urinary symptoms during service, nor are any of the claimed conditions shown upon separation from service.  There is no competent opinion in support of any of the claims.  Some of the Veteran's own prior statements do not support his current recollection of events. 

Therefore, examinations and etiological opinions need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA examination not required if VA makes a determination that the lay evidence regarding an in-service event is not credible).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for bilateral hearing loss, and tinnitus, is granted.

Service connection for residuals of a head injury, an acquired psychiatric disorder, to include PTSD, and sexual dysfunction/disorder, is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


